UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 6, 2011 ONE LIBERTY PROPERTIES, INC. (Exact name of Registrant as specified in charter) Maryland 001-09279 13-3147497 (State or other jurisdiction (Commission file No.) (IRS EmployerI.D. No.) of incorporation) 60 Cutter Mill Road, Suite 303, Great Neck, New York 11021 (Address of principal executive offices)(Zip code) Registrant's telephone number, including area code:516-466-3100 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 1 – Registrant’s Business and Operations Item 1.01 Entry into a Material Definitive Agreement. Effective January 6, 2011,we entered into a first amendment dated as of January 6, 2011 to that certain Second Amended and Restated Loan Agreement, dated as of March 31, 2010, with VNB New York Corp., Bank Leumi USA, Israel Discount Bank of New York and Manufacturers and Traders Trust Company.This amendment to our revolving credit facility increases our permitted borrowings from $40 million to $55 million (of which $36.2 million was outstanding as of the close of business on January 6, 2010) and extends the expiration date of the credit facility by one year to March 31, 2013. The amendment also amends certain covenants in the credit facility to increase the number of unencumbered properties we are required to own from five to seven properties, increases the total unsecured value of such unencumbered properties from $30 million to $45 million and increases to $6 million (from $4 million) the average outstanding collected deposit balance we are required to maintain. We paid an aggregate of $350,000 in commitment fees in connection with this amendment of the credit facility. Section 2 – Financial Information Item 2.03 Creation of a Direct Financial Obligation or an Obligation under an Off Balance Sheet Arrangement of a Registrant. The information disclosed under Item 1.01 is incorporated herein by this reference. Section 9 – Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Title of Exhibit Second Amended and Restated Loan Agreement, dated as of March 31, 2010, between VNB New York Corp., Bank Leumi USA, Israel Discount Bank of New York and Manufacturers and Traders Trust Company, as lenders, and One Liberty Properties, Inc.,including the exhibits and schedules thereto (the “Second Amended and Restated Loan Agreement”). First Amendment dated as of the 6th day of January 2011 to the Second Amended and Restated Loan Agreement (including the exhibits and schedules thereto). Press release dated January 10, 2011. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ONE LIBERTY PROPERTIES, INC. Date:January 10, 2011 By: /s/David W. Kalish David W. Kalish Senior Vice President and Chief Financial Officer
